Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 1 of 10
Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 2 of 10
Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 3 of 10
Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 4 of 10
Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 5 of 10
Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 6 of 10
Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 7 of 10
Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 8 of 10
Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 9 of 10
            Case 1:20-cv-09811 Document 1 Filed 11/20/20 Page 10 of 10




        WHEREFORE, Plaintiff Sichenzia Ross Ference LLP as successor to Sichenzia Ross

Ference Kesner LLP, demands judgment against Digital Power Corporation, DPW Holdings,

Inc., and Super Crypto Mining, Inc. (now known as Digital Farms, Inc.) as follows: (i) in the

amount of $2,558,121.89 on the First, Second, Third, and Fourth causes of action; (ii) interest

owed thereon from September 18, 2020; and (iii) such other and further relief as the Court may

decide is just, equitable and proper under the facts and circumstances of this case.


Dated: New York, New York
       November 20, 2020


                                                SICHENZIA ROSS FERENCE LLP as successor to
                                                SICHENZIA ROSS FERENCE KESNER LLP

                                          By:        /s/ Thomas P. McEvoy
                                                     Sameer Rastogi, Esq.
                                                     Thomas P. McEvoy, Esq.
                                             1185 Avenue of the Americas, 37 th Floor
                                             New York, New York 10036
                                             (212) 930-9700

                                             Appearing Pro Se
